Citation Nr: 1307879	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for spondylolisthesis L5-S1, with nerve root involvement (a back disability).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to February 1976.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision of the RO in Roanoke, Virginia, which granted service connection for spondylolisthesis L5-S1, with nerve root involvement, and assigned a 10 percent disability rating, effective August 20, 2007.

The Veteran appeared at a videoconference hearing before the undersigned Veteran Law Judge at the RO in February 2012.  A transcript of the hearing is of record.  At that hearing, the Veteran's representative requested 60 days additional time to submit evidence, which was granted.  As that time has now elapsed, the Board may proceed with the adjudication of this case.

In December 2012, through his representative, the Veteran waived his right to initial consideration of additional evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  In January 2013, the Veteran submitted a written statement in support of his claim.

This case was previously remanded by the Board in May 2012 for further evidentiary development and to ensure due process.  The case now returns to the Board following such action and is ready for disposition.  The Board is satisfied that the directives in this remand have been accomplished.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's back disability has not been shown to result in incapacitating episodes of intervertebral disc syndrome (IVDS) of at least 2 weeks but less than 4 weeks during any 12-month period due to his back disability.  The Veteran did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  There is evidence that the Veteran suffers from radiculopathy of the right lower extremity secondary to his service-connected back disability which approximates no more than mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent rating for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes (DCs) 5003, 5010, 5235-5243 (2012).

2.  The schedular criteria for a separate 10 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, DC 8520 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran has appealed the initial rating assigned for lumbar spine disability with an effective date of award of August 20, 2007.  Consequently, the Board may only consider the thoracolumbar spine claim in light of the criteria for evaluating diseases and injuries of the spine that were revised on September 26, 2003.  68 Fed. Reg. 51454 -51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board considers several diagnostic codes in evaluating the Veteran's thoracolumbar spine disability.  DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), and DC 5243 (IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1 (emphasis added).

It is important for the Veteran to understand that his statements regarding bed rest cannot be used to provide him a higher evaluation under 5243.

The assignment of a particular DC is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

The pertinent medical evidence of record includes private orthopedic treatment records which include a November 2007 report which reflects the Veteran's complaint of increasing low back pain going down into his right leg.  Prednisone and Percocet provided little pain relief.  An X-ray examination revealed near bone-on-bone changes at L5-S1.  There was Grade 2 isthmic spondylolisthesis at L5-S1 and also significant degenerative disc and degenerative facet changes of the distal lumbar spine.  The impression was low back pain, Grade 2 L5-S1 spondylolisthesis at L5-S1 and also significant degenerative disc and degenerative facet changes of the distal lumbar spine.

A November 2007 report from his internist notes that the Veteran was retired and worked quite a bit, but was frustrated from not being able to work out due to back pain.

The Veteran was afforded a VA spine examination in January 2010 at which time he stated that his back was "okay" unless he hit his right hip on something which would bring him to the floor.  During incapacitating episodes, he used crutches and a cane and lumbar support pillows.  He had no hospitalization for or surgery on his back or decreased motion, stiffness, or spasms.  However, he had history of fatigue and pain.  Back pain was mostly on the left side and occasionally on the right side.  Pain was described as sharp, stabbing, shooting, and debilitating.  It was moderate in severity and occurred weekly to monthly with radiation and numbness to the right leg more than the left.  He described flare-ups of his spinal condition that were severe and occurred every one to two months and lasted between 2 to 4 weeks.  There were no incapacitating episodes of spine disease, but he had difficulty walking when he experienced back pain.  Gait and posture were normal and there were no abnormal spinal curvatures.  There was no spasm, atrophy, guarding, pain with motion, or weakness, but there was tenderness.  Motor, sensory, and reflex examinations of the lower extremities were normal, providing highly probative evidence against this claim. 

On range of motion testing, there was forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 35 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 35 degrees.  There was no objective evidence of pain on active range of motion.  There was no additional limitation with repetitive motion, objective evidence of pain following repetitive motion, or any additional limitations after three repetitions of range of motion, providing more evidence against this claim. 

The examiner noted that while the Veteran was not feeling well, he did not have severe back pain.  An X-ray examination of the lumbosacral spine showed no evidence of acute compression fracture.  First degree spondylolisthesis was identified at L5 and S1 associated with disc narrowing and mild anterior spurring of S1.  There was minimal degenerative disc disease (DDD) of L4-L5 and a lesser degree at L3-4 was also noted.  There was associated pars defect of L5-S1 and mild facet hypertrophy.  SI joints appeared normal.  There was evidence of atherosclerosis of the abdominal aorta, but no soft tissue calcifications or metallic density.  The impression was first-degree spondylolisthesis at L5- S1 spondylolysis.  There was multilevel mild DDD without an acute bony abnormality.  The Veteran was diagnosed with first-degree spondylolisthesis at L5- S1, degenerative disc and joint disease at multiple levels, and multilevel mild DDD.  Spondylosis L5-S1 with nerve root involvement was also indicated.  Since the Veteran was not employed, there were no effects on his usual occupation.  During episodes of severe back pain, he was unable to perform any physical activity.

In a January 2010 addendum, a nurse practitioner stated that the Veteran retired in 1996 due to eligibility by age and duration of work (the back was not indicated).

A May 2010 VA telephone note shows that the Veteran complained of low back pain with difficulty walking which began while he was exercising.

In his October 2011 substantive appeal, the Veteran complained of weakness and a lack of strength, endurance, speed, and coordination.  He also stated that when his back gave out, he did bed rest on his own.

At the time of his February 2012 videoconference hearing, the Veteran testified that the symptomatology associated with his service-connected back disability had increased in severity.  Specifically, he testified that there were days when he collapsed and fell down on the floor.  He also had problems sitting down and standing up.  He testified that he used a cane and crutches to assist with ambulation and had difficulty with prolonged standing.  He further testified that he had about four "bad days" each month due to his back disability.  However, he testified that during "flare-ups" he did not bother going to the doctor and just went to bed.

Pursuant to the Board's May 2012 remand, in June 2012 the Veteran underwent a VA DBQ (Disability Benefits Questionnaire) spine examination during which he reported that flare-ups impacted the function of his back and explained that physical exercise caused low back pain.  

On range of motion testing, the thoracolumbar spine demonstrated forward flexion to 85 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees, without objective evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions without additional limitation in range of motion of the thoracolumbar spine.  There was functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use.  However, there was no evidence of muscle atrophy and straight leg raising was negative bilaterally, providing evidence against this claim.

The examiner diagnosed lumbar spondylolisthesis and indicated that the Veteran had IVDS of the thoracolumbar spine and had an incapacitating episode that lasted less than one week over the past 12 months.  He occasionally used crutches and a cane to assist with ambulation.  Arthritis of the L-S spine was documented on X-ray examination in August 2010 which revealed first-degree spondylolisthesis at L5-S1 spondylosis and multilevel mild DDD without acute bony abnormality.  The examiner indicated that the Veteran's back disability did not affect his ability to work, providing more highly probative evidence against this claim.

With regard to the orthopedic manifestations of thoracolumbar spine IVDS, the results of the January 2010 and June 2012 VA spine examinations did not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, which is required to warrant an increased initial evaluation of 20 percent.  

Overall, the objective medical evidence which includes the absence of any ankylosis shows that an initial rating higher than 10 percent would not be appropriate, even with consideration of the Veteran's statements (which provide the basis for the 10 percent rating, at best, but no more).  Objective evidence not only does not support a higher evaluation, but does not clearly support the current evaluation.  Without taking into consideration the Veteran's current problems, the 10 percent evaluation could not be justified. 

In addition, there is no evidence of record during the period on appeal indicating that the Veteran has ever had an incapacitating episode due to his back disability, as there is no indication of any bed rest prescribed by a physician.  In this regard, on VA examination in January 2010, the Veteran described flare-ups that occurred every one to two months and lasted between 2 to 4 weeks during which he had to lay down.  In February 2012, he testified that he had about four "bad days" per month due to his back disability.  In a January 2013 statement, the Veteran alleged that on June 2012 VA examination, he told the examiner that he had an incapacitating episode three or four times during the past year which lasted up to one and one-half months and disputed the examiner's finding that he had an incapacitating episode that lasted less than one week over the past 12 months.  However, the Veteran provided no objective evidence in support of his contentions and, although he had additional time to submit medical evidence in support of his claim after the February 2012 hearing, he has not submitted any medical records which show that he was prescribed bed rest by a physician during any of his incapacitating episodes.  Rather, the Veteran essentially stated that he self-prescribed his bed rest and testified that he did not seek medical treatment during periods of incapacitation due to his back disability.  Therefore, the Formula for Rating IVDS does not entitle the Veteran to a higher rating for his back disability.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  The Veteran has complained of pain, fatigue, a lack of endurance, incoordination, and weakness due to his thoracolumbar spine disability.  However, on January 2010 VA examination of the Veteran's lumbar spine the examiner found no evidence of pain with motion or weakness and explicitly indicated that there was no additional limitation of range of motion or objective evidence pain following repetitive motion.  On June 2012 VA examination, functional loss due to the Veteran's thoracolumbar spine disability was described as less movement than normal, weakened movement, and pain on movement.  However, there was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  Indeed, even taking into account the Veteran's subjective complaints of pain, examinations in January 2010 and June 2012 do not support a finding that his thoracolumbar spine motion resulted in, or more nearly approximated, forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The Board finds that the Veteran has not met his burden of submitting at least an approximate balance of positive and negative evidence in this case to support a finding that the Veteran more nearly approximates the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.7.  Thus, the Board finds that an initial rating greater than 10 percent is not warranted for the chronic orthopedic manifestations of thoracolumbar spine IVDS.

Overall, the Board finds that the Veteran's back disability symptomatology has more nearly approximated the criteria for a 10 percent rating under Diagnostic Codes 5239, 5242, and 5243.

With respect to potential chronic neurologic manifestations of the Veteran's service-connected back disability, the Board notes that by way of a November 2012 rating decision, the Veteran has already been awarded a 10 percent disability rating for impairment of the anterior tibial (deep peroneal) nerve effective June 4, 2012, the date of the most recent VA DBQ peripheral nerves examination.  The Veteran has not appealed his initial disability rating.  The Board notes that this rating is based on the June 2012 VA DBQ examination which revealed neurological impairment of the deep peroneal nerve in the Veteran's left lower extremity.

With regard to the Veteran's right lower extremity, private treatment records include a November 2007 report which reflects the Veteran's complaint of low back pain which traveled down into his right leg, numbness, and discomfort in the anterior thigh and anterior aspect of his lower leg and occasionally into the groin.  Physical examination revealed negative straight leg raising bilaterally.  There was no discomfort with motion of his hips.  Lower extremity dermatomes were intact and symmetric bilaterally.  Lower extremity myotomes were 5/5 and symmetric bilaterally.  He had 0/4 Achilles and patellar reflexes that were equal and symmetric bilaterally.  There was no edema in his lower extremities and muscle tone was normal.  He was diagnosed with right lumbar radiculopathy.

VA treatment records include a January 2008 primary care note which shows that the Veteran complained of leg and hip pain and reported a problem with sciatica.

On VA spine examination in January 2010, the Veteran complained of numbness, leg or foot weakness, falls, and unsteadiness the etiology of which the examiner found to be unrelated to his claimed disability.  Motor, sensory, and reflex examinations of the lower extremities were normal and Lasegue's sign was negative.  His diagnoses included spondylosis L5-S1 with nerve root involvement.

Pursuant to the Board's May 2012 remand, in June 2012 the Veteran underwent a VA DBQ peripheral nerves examination at which time he was found to have no peripheral nerve condition or peripheral neuropathy.  However, he had moderate paresthesias and/or dyesthesias of the right lower extremity.

While an increased disability rating is not warranted for the Veteran's thoracolumbar spine disability, the Board finds that in light of the objective and lay evidence of record, the Veteran's right leg radiculopathy symptoms are primarily sensory in nature and compatible with incomplete paralysis of the sciatic nerve that is mild in degree.  There are no organic changes, such as muscle atrophy or trophic changes that would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the sciatic nerve.  Accordingly, the Board finds that the Veteran is entitled to no more than a separate 10 percent rating for neurological manifestations of his back disability pursuant to DC 8520.

The Board has considered the Veteran's statements that his back disability is worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disability according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the VA examination report) directly address the criteria under which this disability is evaluated.

In this regard, it is important for the Veteran to understand that while the Board understands his central concern that he has a severe back disability associated with pain, fatigue, weakness, a lack of endurance, and incoordination, his most recent range of motion testing of the back does not meet the requirements of an initial rating greater than 10 percent.

In addition, upon review of the medical evidence of record, the Board finds that these records do not provide any additional evidence favorable to the Veteran's claim for an evaluation in excess of 10 percent disabling for his back disability and which is relevant to the applicable rating criteria, 38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5242 and 5243.  The Board must find that the most probative evidence during this period on appeal provides evidence against this claim, outweighing the statements of the Veteran that a higher rating is warranted.

Hence, the Board does not find evidence that the rating assigned for the Veteran's back disability should be increased for any other separate period based on the facts found during the entire appeal period.  While the Board finds that the Veteran is entitled to a separate 10 percent rating for radiculopathy of the right lower extremity, the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for a back disability.  The benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990);38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to extra-schedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Veteran alleges that his service-connected back disability renders him unemployable.  Thus, the Veteran has presented a claim for TDIU.  That claim is addressed in the remand below.  Nevertheless, the Board finds that the disability picture presented by the Veteran's back disability is appropriately contemplated by the rating schedule is appropriately contemplated by the rating schedule.  Specifically, there is no medical or lay evidence of record that shows that the Veteran's back disability has caused frequent periods of hospitalization or markedly interfered with employment beyond what the schedular criteria already contemplates.  In addition, as previously noted, the record does not reflect, that he has been prescribed bed rest by a physician during flare-ups of his disability.  In this regard, VA examinations in January 2010 and June 2012 indicate that the Veteran was not hospitalized for treatment of his back disability.  In addition, while the Veteran has alleged that he has had incapacitating episodes up to four times per month due to his lumbar spine disability, he testified that he did not seek medical treatment during these episodes and there is no objective evidence that he was prescribed bed rest by a physician during these episodes.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below.

The record reflects that the Veteran was provided all required notice by a letter mailed in January 2008, prior to the initial adjudication of the claim for service connection.  In this regard, the Board notes that the Veteran is challenging the initial rating assigned following the grant of service connection in the August 2009 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the claim.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i) , there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD. 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim. Service treatment records (STRs) and pertinent post-service medical records have been obtained, and the Veteran has been afforded an appropriate VA spine examination in January 2010 and an appropriate VA DBQ spine examination in June 2012.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

As regards the June 2012 VA DBQ spine examination, in a January 2013 written statement the Veteran disputed the examiner's finding that the total duration of his incapacitating episode over the past 12 months was less than one week.  

Rather, he contended that he told the examiner that he had an episode about three or four times during the past year lasting at least a month to a month and a half with the last one ending one week ago.  He also complained of continued pain which sometimes causes him to stay in bed for several days.  However, the Board notes that the Veteran failed to submit any objective evidence in support of his claim regarding the number of incapacitating episodes he endured on account of his thoracolumbar spine disability.  In addition, he has provided no evidence that the June 2012 examiner was incompetent.

Further, it is important for the Veteran to understand that incapacity episodes for the rating criteria must be established by a doctor, not simply by the Veteran's lay statements.

The competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  As regards consideration of the Veteran's lay statements and clinical findings reported in the June 2012 VA examination report, careful review of the June 2012 VA examination report shows that the examination was thorough and competent.  A review of the January 2010 and June 2012 reports of examination shows that both reports are adequate for rating purposes and provide findings necessary to decided this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In sum, the duties to notify and assist have been satisfied.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating in excess of 10 percent for a back disability is denied.

Entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

The Board apologizes for the delay but finds that additional development is needed before rendering a decision on this matter.

In October 2011, the Veteran stated that he is "unable to hold any type of job" due to his lumbar spine disability.  In the recent case of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.

It would be fundamentally unfair to the Veteran to decide an issue which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  In order to ensure complete development and comply with due process concerns, the TDIU issue is remanded for further development.  The Board has listed this portion of the claim as a separate issue on the title page for administrative purposes.
Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU and obtain updated VA treatment records (if any-not required unless indicated).

2.  Schedule the Veteran for a VA examination or evaluation.  The claims folder and a copy of this Remand should be provided to the examiner.  The examiner should indicate review of the items in the examination report.

The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected bilateral hearing loss; posttraumatic stress disorder (PTSD); spondylolisthesis, L5-S1 with nerve involvement; bilateral tinnitus; radiculopathy of the right lower extremity; and impairment of anterior tibial (deep peroneal) nerve associated with spondylolisthesis, L5-S1, with nerve root involvement alone, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment.

All findings should be described in detail and all necessary diagnostic testing performed.  A rationale for all opinions should be provided.

3.  Then, adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


